Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin oxygen layer" in claim 1 is a relative term which renders the claim indefinite.  The term "thin oxygen layer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-10 are indefinite due to their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)/(1)/(a)(2) as being anticipated by CN ‘710 (CN 106910710, cited in IDS, Machine Translation is provided).
Regarding claims 1, 9, and 10, CN’710 discloses a semiconductor device comprising an ultra-low K dielectric layer manufactured by a manufacturing method for an ultra-low K dielectric layer (Fig.1, numeral 1021), the manufacturing method comprising: forming an ultra-low K dielectric layer (1021) on a substrate (100) (page 2; forming a thin oxygen layer  (1022) on an upper surface of the ultra-low K dielectric layer (1021); performing plasma purge using oxygen on the ultra-low K dielectric layer (1021) after forming the thin oxygen layer (1022) (page 2, “Use for Invention” paragraph 11; step S202); wherein the plasma purge lasts for more than 2 seconds (page 2, last  paragraph).
Regarding claim 2, CN’710 discloses wherein the plasma purge lasts for 4 to 7 seconds (page 2, last paragraph).
	Regarding claim 5, CN’710 discloses wherein the thin oxygen layer is formed using diethoxymethylsilane, a-terpinene and oxygen (page 3, “Use for Invention,” paragraph 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2003/0148630) in view of Balseanu (US 2007/0232082).
Regarding claim 1, Hu discloses a semiconductor device comprising an ultra-low K dielectric layer manufactured by a manufacturing method for an ultra-low K dielectric layer (Fig.2, numeral 120), the manufacturing method comprising: forming an ultra-low K dielectric layer (120) on a substrate (110); forming a thin oxygen layer ([0025]) (Fig.2) on an upper surface of the ultra-low K dielectric layer (120).
Hu does not disclose performing plasma purge using oxygen on the ultra-low K dielectric layer after forming the thin oxygen layer; wherein the plasma purge lasts for more than 2 seconds.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Hu with Balseanu to perform plasma purge using oxygen on the ultra-low K dielectric layer after forming the thin oxygen layer; wherein the plasma purge lasts for more than 2 seconds for the purpose of optimization forming a dielectric film (Balseanu, Abstract).
Regarding claim 2, Balseanu discloses wherein the plasma purge lasts for 4 to 20 seconds ([0024]).  
Regarding claim 3, Balseanu discloses wherein the plasma purge lasts for 15 seconds ([0024]).  
Regarding claim 4, Hu does not explicitly disclose wherein the thin oxygen layer has a thickness of 10 angstroms.
Hu however discloses that the thickness of the thin oxide layer can be adjusted to be suitable to the decreasing scale of devices ([0025]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the thickness of the thin oxygen layer to be in the claimed range for the purpose of decreasing scale of devices (Hsu, [0025]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’710 as applied to claim 2 above, and further in view of Balseanu (US 2007/0232082).
Regarding claim 3, CN’710 does not explicitly disclose wherein the plasma purge lasts for 15 seconds.

	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify CN’710 with Balseanu to adjust the time of the plasma purge to be in the claimed range for the purpose of optimization forming a dielectric film (Blaseanu, Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN’710 as applied to claim 1 above, and further in view of Wu (US 2005/0118799)
Regarding claim 4, CN’710 does not explicitly disclose wherein the thin oxygen layer has a thickness of 10 angstroms.
	Wu however discloses that the thin oxygen layer has a thickness of 10 angstroms ([0026]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify CN’710 with Wu to have the thin oxygen layer has a thickness of 10 angstroms for the purpose of providing good adhesion between dielectric layers (Wu, [0025]).
Claims 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over CN’710 as applied to claim 1  above, and further in view of Xu (US 2008/0070421).
Regarding claim 6, CN’710 discloses wherein the ultra-low K dielectric layer (1021) is formed using diethoxymethylsilane and a –terpinene oxygen (page 3, “Use for Invention,” paragraph 7);
CN’710 does not explicitly disclose wherein a flow rate of diethoxymethylsilane and a-terpinene used to form the thin oxygen layer (1022) is smaller than a flow rate of 
Xu however discloses that the flow rate of organosilicon compound in forming a low-k dielectric layer (206) is smaller than in forming an oxygen layer (208) ([0053], [0054]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify CN’710 with Xu to adjust the flow rates of diethoxymethylsilane and a –terpinene oxygen to be in the claimed range for the purpose of optimization deposition process.
Regarding claim 7, CN’710 discloses wherein for forming the thin oxygen layer (1022),  a flow rate of a-terpinene used is 200 sccm, (page 3, paragraph 4).
CN’710 does not explicitly discloses that that the flow rate of diethoxymethylsilane used is 400 sccm and a flow rate of oxygen used is 450 sccm.
Xu however discloses that the flow rates of organosilicon compound and oxygen gas can be adjusted to optimize the deposition of an oxygen layer (208) ([0054]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify CN’710 with Xu to adjust the flow rates of diethoxymethylsilane and oxygen to be in the claimed range for the purpose of optimization deposition process.
Regarding claim 8, CN’710 discloses wherein the steps of forming the ultra-low K dielectric layer, forming the thin oxygen layer, and performing the plasma purge are continuously performed (Steps S1-S3).

Xu however discloses wherein the steps of forming the ultra-low K dielectric layer, forming the thin oxygen layer are continuously performed in a same reaction chamber ([0048]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify CN’710 with Xu to perform the steps of forming the ultra-low K dielectric layer, forming the thin oxygen layer, and the plasma purge are continuously performed in a same reaction chamber for the purpose of simplifying manufacturing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891